Gunter, Justice.
The appellant was convicted for having committed murder; the state waived the death penalty; he was sentenced to life imprisonment; he made a motion for a new trial that was overruled by the trial judge; and he has come to this court for review.
The appellant has enumerated three errors here, and after reviewing the record and transcript,.we conclude: (1) that the trial court did not abuse its discretion in overruling the appellant’s motion for a continuance of the trial; (2) the trial court did not commit error in determining that testimony as to appellant’s oral *43confession to an officer could be submitted to the jury; and (3) the trial judge did not commit error in refusing to charge the jury on involuntary manslaughter.
Submitted August 13, 1976 —
Decided December 1, 1976.
Herbert M. Crane, Jr., J. Paul Jones, for appellant.
David N. Vaughn, District Attorney, Charles Crawford, Assistant District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, for appellee.
We find no error.

Judgment affirmed.


All the Justices concur.